Exhibit 12.1 STATEMENT RE COMPUTATION OF RATIOS Year Ended December 31, 2008 2007 2006 2005 2004 (in thousands, except ratios) Earnings: Pre-tax income (loss) $ 32,073 $ (32,580 ) $ 52,235 $ 27,528 $ (9,406 ) Less: income from equity investees 93 358 33 82 - 31,980 (32,938 ) 52,202 27,446 (9,406 ) Fixed charges (1): Interest expense, gross (2) 80,735 89,965 17,785 18,944 13,145 Interest portion of rent expense 5,163 4,098 2,241 2,512 2,696 a) Fixed charges 85,898 94,063 20,026 21,456 15,841 b) Earnings for ratio (3) $ 117,878 $ 61,125 $ 72,228 $ 48,902 $ 6,435 Ratios: Earnings to fixed charges (b/a) 1.4 - (4) 3.6 2.3 - (4) Deficit of earnings to fixed charges $ - $ (32,938 ) $ - $ - $ (9,406 ) (1) Fixed charges consist of interest on indebtedness and amortization of debt issuance costs plus that portion of lease rental expense representative of the interest factor. (2) Interest expense, gross, includes amortization of prepaid debt fees and discount. (3) Earnings for ratio consist of income from continuing operations before income taxes, less income (loss) from equity investees, plus fixed charges. (4) Due to Itron's losses in the years ended December 31, 2007 and2004, the ratio coverage was less than 1:1. Additionalearnings of $32,938 and $9,406 would have been needed to achieve a coverage of 1:1 in each of those respective years.
